F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     February 22, 2007
                           FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                        Clerk of Court

 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,
                                                         No. 06-3168
 v.                                               (No. 05-CR-20059-01-JPO)
                                                          (D . Kan.)
 TIM OTHY L. TURNER,

               Defendant-Appellant.



                            OR D ER AND JUDGM ENT *


Before H ENRY, TYM K O VICH , and HO LM ES, Circuit Judges. **


      Defendant Timothy Turner pled guilty to a misdemeanor violation of 18

U.S.C. § 111(a). Although the applicable guidelines sentence w as 12 months, M r.

Turner was sentenced to nine months of imprisonment and one year of supervised

release. M r. Turner objects to the length of his sentence and, on that basis, brings

this appeal.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
        After examining the briefs and the appellate record, this three-judge panel
has determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).
The case is therefore ordered submitted without oral argument.
      W e have jurisdiction to review M r. Turner's sentence pursuant to 18 U.S.C.

§ 1291. W e affirm. 1




      1
             M r. Turner was released from prison on N ovember 13, 2006, less
than three weeks after he filed his opening brief in this appeal. Although M r.
Turner is no longer incarcerated, we hold that M r. Turner's appeal is not moot
because he currently is serving a one-year period of supervised release and
because a successful appeal could affect, upon resentencing, the supervised-
release component of his sentence. See United States v. Westover, 435 F.3d 1273,
1277 (10th Cir. 2006) (challenge to imprisonment component of sentence due to
constitutional Booker error not moot after defendant com pletes prison term
because district court upon remand could eliminate or shorten unexpired term of
supervised release).

              Some further explanation of our mootness conclusion may be helpful.
W e recognize that M r. Turner on appeal does not specifically challenge the
supervised-release component of his sentence. The apparent forfeiture of this
challenge, however, does not undermine the wide discretion, particularly post-
Booker, the district court possesses over the imprisonment and supervised-release
components of M r. Turner's sentence. See 18 U.S.C. § 3583(a) (district court
“may” impose supervised release, unless mandated to do so by relevant criminal
statute); U.S.S.G. § 5D1.1(b) & cmt. 2. (district court “may” order supervised
release after imposing one-year prison term or less). Nor does it negate the
possible decisional linkage between these issues, as both determinations require
consideration of many of the same factors. See 18 U.S.C. § 3553(a) (sentencing
factors); 18 U.S.C. § 3583(c) (requiring consideration of certain § 3553(a) factors
for supervised release determination). Thus, a finding of error as to the manner
by which the district court weighed the § 3553(a) factors in its calculation of M r.
Turner's term of imprisonment could lead the district court upon resentencing, in
following our rationale, to eliminate the supervised release term. See 18 U.S.C. §
3583(e)(2) (permitting district court to modify conditions of supervised release).
And even if the district court on remand once again decided to impose supervised
release, it might choose to vary from the recommended guidelines period of one
year. See United States v. Allen, 434 F.3d 1166, 1170 (9th Cir. 2006) (challenge
to length of imprisonment component of sentence not moot after defendant serves
12-month prison term because district court could resentence defendant “to a
shorter term of supervised release in light of a shorter appropriate term of
imprisonment or to no term of supervised release”).

                                         2
I.     Background

       On M ay 19, 2005, M r. Turner was arrested on a misdemeanor violation of

18 U.S.C. § 111(a). He was charged, in a single-count complaint, with forcibly

assaulting, resisting, opposing, impeding, intimidating, and interfering with

Deputy United States M arshal M ichael Shute (“M arshal Shute”) during the

performance of his official duties. (See Complaint, Doc. No. 1.) An information

charging this count was later filed on M ay 24, 2005. (See Information, Doc. No.

10.)

       The arrest stemmed from a M ay 19, 2005 confrontation in the federal

courthouse in K ansas City, Kansas. 2 (See Presentence Investigation Report

(“PSR”) ¶ 11.) M arshal Shute observed M r. Turner and a female companion in

the gallery of a courtroom “laughing and making faces” at a government w itness.

(Id.) M arshal Shute instructed them to stop. (Id.) In response, M r. Turner cursed

at M arshal Shute, and then left the courtroom. (Id.) M arshal Shute followed M r.

Turner outside the courtroom and demanded that he leave the building. (Id.) Prior

to leaving the courthouse, however, M r. Turner called M arshal Shute a “cracker

mother f***er,” told M arshal Shute that he would be “seeing” him again, and



       2
              The sentencing court adopted, without objection, the uncontested
factual findings of the Presentence Investigation Report (“PSR”) at sentencing.
(See April 24, 2006 Sentencing Transcript (“Tr.”) at 2-4.) See generally United
States v. M ateo, 471 F.3d 1162, 1166-67 (10th Cir. 2006); Fed. R. Crim. P.
32(i)(3)(A). M uch of the factual narrative in this Order and Judgment comes
from the PSR.

                                         3
“bumped” M arshal Shute with his chest. (Id. ¶¶ 11-12.) M r. Turner then

physically resisted arrest. (Id. ¶ 12.)

      On M ay 24, 2005, M r. Turner was released from detention under the

supervision of the U.S. Pretrial Services. (Id. ¶ 2.) Between the time of his arrest

and the entry of his guilty plea, M r. Turner violated the conditions of his pretrial

release on several occasions, including testing positive for drugs on three separate

dates. (Id. ¶¶ 3, 6.) M r. Turner was subsequently rearrested, and his bond

revoked, as a result of these pretrial violations. (Id. ¶ 3.)

      M r. Turner waived his right to a trial, judgment, and sentencing by a

district court judge and consented to proceed before a United States M agistrate

Judge. (See Consent, Doc. No. 27.) On February 9, 2006, M r. Turner pled guilty

to the misdemeanor count. 3 (PSR ¶ 7.) He was again released under the

supervision of U.S. Pretrial Services, with the added conditions that he participate

in mental health counseling and in-home detention with electronic monitoring.

(Id. ¶ 9.) On February 27, 2006, a Petition For Action On Conditions of Pretrial

Release was filed, averring that M r. Turner intentionally severed his electronic



      3
              Prior to accepting M r. Turner's guilty plea on the misdemeanor
violation of 18 U.S.C. § 111(a), the sentencing court vacated an October 28, 2005
guilty plea to a single-count superseding information, charging M r. Turner with a
violation of 18 U.S.C. § 115(a)(1)(B). (PSR ¶ 7; Transcript of February 9, 2006
Hearing (“February 9, 2006 Tr.”) at 3; Superseding Information, Doc. No. 37.)
The superseding information – and the ultimately vacated guilty plea – were the
product of the parties' mistaken belief as to the severity of the penalty for a 18
U.S.C. § 115(a)(1)(B) offense. (See February 9, 2006 Tr. at 2-5.)

                                           4
monitoring bracelet. (Id. ¶ 10.) On February 28, 2006, he again was found in

violation of his pretrial-release conditions and ordered detained. (Id.)

       M r. Turner was sentenced on April 24, 2006. The PSR calculated his

sentencing range to be 24 to 30 months. (Id. ¶ 75.) However, pursuant to

U.S.S.G. § 5G1.1(a), this range was reduced to a flat guidelines sentence of 12

months, the statutory maximum for a misdemeanor violation of 18 U.S.C. §

111(a). (Id.) The sentencing court handed down a sentence of nine months’

incarceration and 12 months’ supervised release. (See April 24, 2006 Sentencing

Transcript (“Tr.”) at 35-36.) According to the court, this sentence was

“sufficient but not greater than necessary to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense.”

(Id. at 32.)

       The sentencing court ordered M r. Turner to be immediately imprisoned,

executing the criminal judgment. (Id. at 33, 37.) He appealed his sentence on

M ay 4, 2006. (See Notice of Appeal, Doc. No. 55.) M r. Turner requested three

extensions of the deadline for filing his opening appellate brief. Each motion

rested in part upon M r. Turner's need for time to determine w hether to dismiss

voluntarily his appeal. 4 W e granted each motion.



       4
             See M otion to Extend Time for Filing Opening Brief (the first
motion) at 1, ¶ 5; M otion to Extend Time for Filing Opening Brief (the second
motion) at 2, ¶ 5; M otion to Extend Time for Filing Opening Brief (the third
                                                                     (continued...)

                                          5
      On October 18, 2006, M r. Turner's attorney, Cheryl Pilate, who was

appointed under 18 U.S.C. § 3006A, filed a motion to withdraw. M s. Pilate cited

as the basis for this motion a “complete divergence of opinion as to the proper

handling of this appeal” and M r. Turner's “dissatisfaction with her services.”

(See M otion to W ithdraw at 1, ¶¶ 1-3.) M s. Pilate further noted that M r. Turner

desired new counsel and did not “w ish for her to file a brief on his behalf in this

appeal.” (Id. ¶ 1.) M r. Turner w as served with a copy of this motion. (Id. at 3.)

      On October 26, 2006, M s. Pilate filed M r. Turner's opening brief. The

government then filed its answer brief on November 27, 2006, two weeks after

M r. Turner's release from prison. M r Turner did not exercise the option of filing

a reply brief; the window for doing so closed on December 11, 2006. At that

point, the case was ripe for decision. The lone issue in M r. Turner's brief

challenges the reasonableness of the length of his prison sentence.

II.   Discussion

      Before addressing the merits of M r. Turner's appeal, we first address M s.

Pilate's motion to withdraw.




      4
      (...continued)
motion) at 2, ¶ 4(a).

                                           6
      A.     M otion to W ithdraw

      M s. Pilate seeks to withdraw from her court-appointed representation of

M r. Turner. The basis for this motion is M r. Turner's “dissatisfaction” with her

services and a divergence of opinion as to how to handle the appeal. (See M otion

to W ithdraw at 1, ¶¶ 1-3.)   M s. Pilate also has conveyed M r. Turner's desire for

new counsel. (Id. ¶ 1.)

      W e treat with great seriousness M s. Pilate's statements in her motion to

withdraw that M r. Turner wants new representation and did not wish for her to

file a brief on his behalf. Nonetheless, we deny her motion to withdraw.

      An indigent defendant does not possess a Sixth Amendment right to his

choice of appointed counsel. 5 See United States v. Nichols, 841 F.2d 1485, 1504

(10th Cir. 1988) (“[A ]n indigent defendant does not have a right to choose

appointed counsel. In fact, a court may refuse to appoint the counsel of the

defendant’s choice even if that attorney is willing to represent the defendant.”

(citations omitted)).

      W hile M s. Pilate's motion may technically comply with 10th Cir. R.

46.4(A ), it lacks specific factual averments, such as a total breakdown in




      5
              Of course, an indigent defendant retains the constitutional right to
appointed counsel on a direct appeal. See Penson v. Ohio, 488 U.S. 75, 79 (1988)
(“Approximately a quarter of a century ago . . . this Court recognized that the
Fourteenth Amendment guarantees a criminal appellant the right to counsel on a
first appeal as of right.”)

                                           7
comm unication or a conflict of interest, that meet the “good cause” standard for

withdraw al and for substitution of new counsel pursuant to 18 U.S.C. § 3006A(c).

See United States v. Lott, 310 F.3d 1231, 1249 (10th Cir. 2002) (identifying

circumstances that may provide “good cause” for substitution of counsel, and

noting that “a mere strategic disagreement between a defendant and his attorney”

does not meet the standard); United States v. Johnson, 961 F.2d 1488, 1490 (10th

Cir. 1992) (holding that good cause not demonstrated where criminal defendant

alleged that he “lost confidence in his attorney” and “merely showed a preference

for new counsel”). See generally 10th Cir. R. 46.3(A) (appointed counsel in

crim inal appeal must represent defendant until relieved by this Court). Of

additional significance is the untimeliness of the motion, which was filed less

than one week prior to the extended deadline for M r. Turner's appellate brief. See

Johnson, 961 F.2d at 1490 (timeliness of motion should be considered).

      M r. Turner has not filed a motion, or even an informal request, seeking new

counsel or attempting to proceed pro se. In fact, M r. Turner has not even

responded to M s. Pilate's motion to withdraw. Furthermore, the motion to

withdraw indicates only that M r. Turner seeks new counsel, not that he wishes to

pursue grounds for appeal that his lawyer has yet to raise – or has refused to raise

– on his behalf. Suggestive of the notion that M r. Turner does not in fact wish to

raise alternative or additional grounds, he has not filed a pro se brief, nor is there

any indication in the record that he has contacted this Court with questions as to

                                           8
the legitimacy of the appellate brief filed on his behalf. Nevertheless, we have

conducted an independent review of the record, similar to that required under

Anders v. California, 386 U.S. 738, 744 (1967), 6 to determine w hether there are

potential appellate issues other than the one raised in M r. Turner’s brief, that

could be deemed non-frivolous. W e have discerned no such issues.

      For the preceding reasons, we DENY M s. Pilate’s motion to withdraw, and

proceed to address the arguments raised in M r. Turner's appellate brief.

      B.     M erits

      M r. Turner claims that the length of his sentence of imprisonment is

“unreasonable.” (See Appl’t Br. at 10-11.) Following United States v. Booker,

543 U.S. 220 (2005), we review sentencing determinations for “reasonableness.”

See United States v. Kristl, 437 F.3d 1050, 1053 (10th Cir. 2006). This involves a

two-step inquiry involving an assessment, respectively, of the procedural and

substantive reasonableness of the sentence.    See United States v. Cage, 451 F.3d

585, 591 (10th Cir. 2006) (“Reasonableness has both procedural and substantive

components.” (citing Kristl, 437 F.3d at 1054-55)).

      First, we determine whether the district court properly calculated the

applicable guidelines range. See Kristl, 437 F.3d at 1055. If so, “the sentence

imposed by the district court must be considered reasonable from a procedural



      6
            M s. Pilate does not seek to w ithdraw based upon her belief that M r.
Turner’s appeal is frivolous pursuant to 10th Cir. R. 46.4(B).

                                          9
perspective and, in turn, is considered presumptively reasonable from a

substantive perspective.”   United States v. M cCullough, 457 F.3d 1150, 1171

(10th Cir. 2006) (citing Kristl, 437 F.3d at 1054-55).

      Second, as to substantive reasonableness, we ask whether the defendant has

demonstrated that the sentence is unreasonable in light of the other sentencing

factors identified in 18 U.S.C. § 3553(a). See Cage, 451 F.3d at 591 (“Even if a

sentence is calculated properly, i.e. the Guidelines were properly applied and the

district court clearly considered the § 3553(a) factors and explained its reasoning,

a sentence can yet be unreasonable.”). In carrying his burden, a defendant cannot

avail himself of a converse presumption of unreasonableness for sentences

varying from the otherw ise applicable guidelines range - viz., a sentence will not

be considered presumptively unreasonable just because it falls outside of the

sentencing guidelines range. See United States v. Valtierra-Rojas, 468 F.3d 1235,

1239 (10 th Cir. 2006) (“W e join these [four] circuits in holding that a sentence

outside of the properly calculated Guidelines range is not presumptively

unreasonable.”) Of course, in conducting this two-prong inquiry, we review legal

questions de novo, evaluate factual findings for clear error, and give the

appropriate deference to the district court's application of the guidelines to the

facts. See United States v. Herula, 464 F.3d 1132, 1136 (10th Cir. 2006).

      The initial sentencing guidelines range was 24 to 30 months. (See PSR ¶

75.) However, because the applicable guidelines range exceeded the statutory

                                          10
maximum of 12 months, this range disappeared and was replaced by a fixed

“guideline[s] sentence” of 12 months. See U.S.S.G. § 5G1.1(a). 6

      M r. Turner's nine-month sentence varied from this guidelines sentence in

his favor. He contends, however, that the extent of the favorable variance was

not enough and, consequently, his sentence is unreasonable. Yet, we conclude

that M r. Turner has fallen far short of carrying his burden on this point.

      M r. Turner's argument on appeal is that he should have received a lower

sentence because he pled guilty, he apologized for his behavior, and his offense

was “minor in nature.” (See Appl’t Br. at 8-11.) These factors, viewed

individually or in the aggregate, are clearly insufficient on these facts to

transform a sentence involving a downward variance from the presumptively

reasonable guidelines sentence – a variance benefitting M r. Turner – into a

sentence that is deemed substantively unreasonable because of its excessive

length. 7 See United States v. Chavez-Diaz, 444 F.3d 1223, 1227, 1229-


      6
             M r. Turner asserts that the Sentencing Guidelines ceased to be
applicable because his sentence was capped by the statutory maximum prison
term for his crime and, consequently, the actual sentencing range was zero to 12
months. (Appl’t Br. at 3, 10-11.) M r. Turner is mistaken. Because his otherwise
applicable guidelines range exceeded the statutory maximum, that maximum
became the guidelines sentence, pursuant to U.S.S.G. § 5G1.1(a). Under Kristl
and its progeny, 12 months was the presumptively reasonable sentence.
      7
            As to M r. Turner’s contention that his apology, at least in part,
should have led the sentencing court to award him a greater variance, it is
noteworthy that M r. Turner’s apology apparently was taken into account in the
sentencing process. M r. Turner received sentencing credit for acceptance of
                                                                       (continued...)

                                          11
30 (10 th Cir. 2006) (rejecting defendant’s argument that district court did not vary

downward enough in light of acknowledged “problems” with the medical care he

received during pre-sentence imprisonment, which defendant claimed “rendered

his pre-sentence confinement extraordinary”); cf. United States v. Terrel, 445

F.3d 1261, 1264-65 (10 th Cir. 2006) (upholding district court’s decision to give

“heavy weight” to the guidelines, in deciding to vary downward but not as much

as defendant argued was appropriate). Not surprisingly, M r. Turner provides no

case law to support his position.

      Even though M r. Turner's nine-month sentence is not the presumptively-

reasonable one under Kristl, we have no difficulty concluding that it is

substantively reasonable. Our conclusion is supported by the very § 3553(a)

factors upon which the sentencing court expressly relied. 8 The sentencing court



      7
        (...continued)
responsibility in the computation of the guidelines sentence (i.e., a two-level
downward adjustment). (See PSR ¶ 24.) M r. Turner explicitly linked his apology
to his acceptance of responsibility in arguments to the district court. (See
Sentencing M emorandum (Doc. No. 52) at 3 (“M r. Turner has fully accepted
responsibility for and apologized for his offense.”); Tr. at 23.) To be sure, the
acceptance-of-responsibility downward adjustment did not afford M r. Turner any
material relief because the adjusted guidelines range exceeded the statutory
maximum for the offense, making that maximum the guidelines sentence.
However, M r. Turner has not explained why he should have received further
credit for his acceptance of responsibility, as evidenced by his apology, in the
sentencing court’s variance analysis, nor has he identified anything extraordinary
about his apology that could conceivably warrant such sentencing credit.
      8
             The district court considered each of the factors, although it chose to
elaborate only upon the most relevant ones. (See Tr. at 29-30.)

                                         12
correctly noted the seriousness of the offense, which involved physical contact

with a federal law enforcement officer. (Tr. at 27, 31); See 18 U.S.C. § 3553(a)(1)

(“nature and circumstances of the offense”); id. § 3553(a)(2)(A) (“seriousness of

offense”). Indeed, M r. Turner could have been charged under the felony

provision of 18 U.S.C. § 111(a), thereby subjecting him to a statutory maximum

of eight years. (Tr. at 31-32.) The sentencing court also properly emphasized M r.

Turner's extensive criminal history, which is replete with displays of physical and

verbal hostility towards law enforcement officials. (See PSR ¶¶ 35, 38, 40, 46; Tr.

at 30-31); 18 U.S.C. § 3553(a)(1) (“history and characteristics of defendant”).

Furthermore, M r. Turner failed to comply with the conditions of his pretrial

release; he failed several drug screens and, at one point, cut off his electronic

monitoring bracelet. (PSR ¶¶ 6, 10; Tr. at 31); 18 U.S.C. § 3553(a)(2)(A)-(B)

(deterrence and respect for law).

      Based upon the nature of the offense, M r. Turner's criminal history, and his

flaunting of the rules of pretrial release, the imposition of a nine-month sentence

of imprisonment – three months below the guidelines sentence – was perhaps too

reasonable. In any event, the length of M r. Turner’s sentence does not evince

error. Therefore, we A FFIR M .


                                        Entered for the Court

                                        Jerome A. Holmes
                                        Circuit Judge

                                          13